DETAILED ACTION
Amended claims 1-19 of U.S. Application No. 16/625,773 filed on 10/20/2021 are presented for examination.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a touch display device, comprising: a touch electrode electrically connected to a touch signal terminal; and a backlight module disposed opposite to the touch electrode, wherein the backlight module comprises a backlight film and a backlight iron frame supporting the backlight film, the backlight film is disposed between the touch electrode and the backlight iron frame, and the backlight iron frame is electrically connected to the touch signal terminal; wherein the touch signal terminal is configured to transmit a touch signal to the touch electrode and the backlight iron frame, and the touch electrode and the backlight iron frame have a same voltage. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 1, Ding et al (U.S. PGPub No. 2017/0235400) teaches a touch display device (Fig 1), comprising: a touch electrode (300) electrically connected to a touch signal terminal (Fig 5, S501; para 0053 and 0055): and a backlight nodule (Fig 1, 400, 500) disposed opposite to the touch electrode, wherein the backlight module comprises a backlight film (400) and a backlight iron frame (500) supporting the backlight film, the backlight film (400) is disposed between the touch electrode (300) and the backlight iron frame (500), and the backlight iron frame is electrically connected to the touch signal terminal (Fig 5; S501; para 0053 and 0055): wherein the touch signal terminal is configured to transmit a touch signal to the touch electrode and the backlight iron frame (para 0053 and 0055).

Claims 2-18 are also allowable for depending on claim 1. 

Claim 19 recites a touch display, comprising: a liquid crystal display panel, wherein the liquid crystal display panel comprises an array substrate, a color filter disposed opposite to the array substrate, and a liquid crystal layer disposed between the array substrate and the color filter; and a backlight module disposed at a backside of the liquid crystal display panel and configured to provide a backlight for the liquid crystal display panel, wherein the backlight module comprises a backlight film and a backlight iron frame supporting the backlight film, and the backlight film is disposed between the liquid crystal display panel and the backlight iron frame; wherein a touch electrode is disposed in the liquid crystal display panel, the touch electrode and the backlight iron frame are electrically connected to a touch signal terminal, and the touch signal terminal is configured to transmit a touch signal to the touch electrode and the backlight iron frame, and the touch electrode and the backlight iron frame have a same voltage. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 19, Ding et al (U.S. PGPub No. 2017/0235400) teaches a touch display (Fig 1), comprising: a liquid crystal display panel (para 0002 lines 4-12), wherein the liquid crystal display panel comprises an array substrate (100; para 0032), a substrate (200) disposed opposite to the array substrate, and a liquid crystal layer disposed between the array substrate and the substrate (Fig 1; para 0032), and a backlight module (400, 500) disposed at a backside of the liquid crystal display panel and configured to provide a backlight for the liquid crystal display panel, wherein the backlight module comprises a backlight film (400) and a backlight iron frame (500) supporting the backlight film, and the backlight film is disposed between the liquid crystal display panel and the backlight iron frame (Fig 1); wherein a touch electrode (300) 
However, Ding, does not teach or suggest, the specific limitations of “the touch electrode and the backlight iron frame have a same voltage” nor would it have been obvious to do so in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        1/15/2022